86 F.3d 1166
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Lee Odis ALFORD, Plaintiff-Appellant,v.Tom C. MARTIN, Susan Winchester, Scott Becktol, ToddFiranski, Brad Lambert, Officer M. Hollowell, andMax Wiley, Defendants-Appellees.
No. 95-6326.
United States Court of Appeals, Tenth Circuit.
May 24, 1996.

Before BRORBY, EBEL, and HENRY, Circuit Judges.


1
ORDER AND JUDGMENT*


2
Plaintiff-appellant Lee Odis Alford, a federal prisoner from North Carolina, brought this pro se, civil rights action under 42 U.S.C. § 1983 against the warden and several members of the staff of the Great Plains Correctional Facility, located in Hinton, Oklahoma, where Mr. Alford is an inmate.1  Upon the recommendation of a magistrate judge, the United States District Court for the Western District of Oklahoma granted the defendants' motion for summary judgment.   We grant Mr. Alford's motion to proceed in forma pauperis, exercise jurisdiction under 28 U.S.C. § 1291 and affirm for substantially the same reasons given in the magistrate judge's Findings and Recommendation filed June 19, 1995.2


3
Mr. Alford's complaint focuses on three occurrences:  (1) his treatment by prison staff during a visit to a doctor in Oklahoma City, (2) damage to a radio and the seizure of certain property during a search of his cell, and (3) the failure of the prison staff to provide him with a new pill envelope each time he was dispensed prescription medication.3  The actions of the prison staff during and following Mr. Alford's visit to the doctor do not involve the unnecessary and wanton infliction of pain prohibited by the Eighth Amendment, see Whitley v. Albers, 475 U.S. 312, 320-22 (1986);  Bell v. Wolfish, 441 U.S. 520, 547 (1979), and do not run afoul of the Due Process Clause, see Wolff v. McDonnell, 418 U.S. 539, 563 (1974).   With respect to the broken radio and confiscated property, Mr. Alford fails to provide sufficient specificity in his pleadings to support a constitutional tort.  See Abbott v. McCotter, 13 F.3d 1439, 1441 (10th Cir.1994).   As to the third incident, we note that complaints about the methods used to dispense medication are properly raised through administrative channels.   It is not this court's responsibility to oversee the "minutiae of prison operations."  See Bell, 441 U.S. at 562.   Furthermore, it is inconceivable that the failure to provide a new pill envelope could constitute an Eighth Amendment violation.   Accordingly, we AFFIRM.


4
The mandate shall issue forthwith.



*
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.   The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir.  R. 36.3


1
 During the relevant time period, Great Plains contracted with North Carolina to provide correctional services


2
 After examining the briefs and appellate record, this panel has determined that oral argument would not materially assist the determination of this appeal.   See Fed.  R.App. P. 34(f);  10th Cir.  R. 34.1.9.   The case is therefore ordered submitted without oral argument


3
 The underlying facts in this case are fully detailed in the magistrate judge's Findings and Recommendation filed June 19, 1995.   See Rec. doc. 20 at 4-12